DETAILED ACTION
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2022.

Claim Objections
Claim 11 is objected to because of the following informalities:  “both ends of the retaining container” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not make grammatical sense. Correction is required. 
Because claims 4 and 5 depend from claim 3, they are also rejected. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, a rotation does not have a linear direction. Secondly, something cannot rotate around a direction. Correction is required. 
Because claim 7 depends from claim 6, it is also rejected. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is not clear. A center is recited, but a center must be part of a component. No component has been identified as having the claimed center. Further, to recite a center in a direction is also ambiguous. Moreover, it would not seem that something can be positioned in an intersecting direction because every three-dimensional object is positioned at some point in every direction all of the time. Correction is required. 
Because claim 11 depends from claim 10, it is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (2009/0219337)

Regarding claim 1, Harada teaches a recording apparatus comprising: 
a recovery unit (fig. 1, item 24) configured to perform recovery operation to recover a recording head to eject liquid ([0078]); 
a retaining container (fig. 3, item 27) configured to be removably installed in the recording apparatus and to retain liquid discharged from the recovery unit (see fig. 2, [0080]); and 
a first portion(fig. 2, item 40) configured to come in contact with a second portion (fig. 2, item 60) on the retaining container (see fig. 2), 
wherein, to put the retaining container into a restricted state in which movement of the retaining container in a first direction (fig. 2, REAR) is restricted (fig. 2, shown), the first portion comes in contact with the second portion in a middle of removal of the retaining container in the first direction from an installed state in which the retaining container is installed in the recording apparatus (see fig. 2).
 	Regarding claim 2, Harada teaches the recording apparatus according to claim 1,
wherein the retaining container includes a take-in portion (fig. 6, portion accommodating item 72 when installed) in which liquid discharged from the recovery unit is taken in (see fig. 6), and
wherein a length of the take-in portion in the first direction is greater than a length from the second portion to the first portion in the first direction in the installed state (compare figs. 2, 6, note that this is the case).
 	Regarding claim 3, Harada teaches the recording apparatus according to claim 1, wherein the retaining container in a second direction different from the first direction, the retaining container is released from the restricted state (see fig  6).
 	Regarding claim 4, Harada teaches the recording apparatus according to claim 3, further comprising a conveyance unit (fig. 1, item 13) configured to convey, in a conveyance direction (fig. 1, FRONT), a recording medium (fig. 1, item P) on which recording is to be performed by the recording head (fig. 1, item 16),
wherein the first direction is a direction opposite to the conveyance direction (Compare figs. 1, 2, Note that FRONT and REAR directions are opposite each other).
 	Regarding claim 5, Harada teaches the recording apparatus according to claim 3, wherein the second direction is in an upward gravitational direction (see fig. 6).
 	Regarding claim 6, Harada teaches the recording apparatus according to claim 1,
wherein, by moving the retaining container in a second direction different from the first direction, the retaining container is released from the restricted state (see fig. 6), and
wherein the first direction is a rotation direction around the second direction (see fig. 6).
 	Regarding claim 7, Harada teaches the recording apparatus according to claim 6,
wherein the retaining container includes a take-in portion in which liquid discharged from the recovery unit is taken in (fig. 6, portion accommodating item 72 when installed), and
wherein a length of the take-in portion in the first direction is greater than a length from the second portion to the first portion in the first direction in the installed state (compare figs. 2, 6, note that this is the case).
 	Regarding claim 8, Harada teaches the recording apparatus according to claim 1, further comprising a detection unit (fig. 4, item 87) configured to detect the retaining container in the installed state ([0104]).
 	Regarding claim 9, Harada teaches the recording apparatus according to claim 8, wherein, in response to a detection of the retaining container not in the installed state by the detection unit, the recovery operation is stopped (see fig. 8, Note that this is necessarily the case).
 	Regarding claim 10, Harada teaches the recording apparatus according to claim 1,
wherein the retaining container includes a positioning surface that faces a center in a direction intersecting the first direction, and
wherein, to be positioned in the intersecting direction, the positioning surface of the retaining container comes in contact with a guide of the recording apparatus (see 112 rejection).
 	Regarding claim 11, Harada teaches the recording apparatus according to claim 10, wherein the positioning surface is at both ends of the retaining container in the intersecting direction (see 112 rejection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853